                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF NEW YORK


 CORI LOUIS ELI SMITH,

                                               Plaintiff,
                                                                            DECISION AND ORDER
                             -vs-
                                                                               17-CV-6781-CJS
 HIGHLAND HOSPITAL OF ROCHESTER,1

                                               Defendant.


                                         APPEARANCES


       For the Plaintiff:                     Cori Louis Eli Smith, pro se
                                              122 Sanford Street
                                              Rochester, New York 14620

       For the Defendant:                     Jeffrey D. Casey, Esq.
                                              Ward, Greenberg, Heller &Reidy LLP
                                              1800 Bausch & Lomb Place
                                              Rochester, New York 14604
                                              Tel: (585) 423-5910

                                         INTRODUCTION
       Siragusa, J. This civil rights case is before the Court on Defendants’ motion to dismiss,

ECF No. 5, and Plaintiff’s cross-motion to amend, ECF No. 8. For the reasons stated below,

the Court grants Defendant’s motion, and denies Plaintiff’s application.

                                          BACKGROUND
       Plaintiff, who is 23 years old, describes himself as “a female-to-male transgender man”

who was “labeled female at birth and given a female birth name.” Compl. ¶¶ 4, 20. He alleges



       1 Plaintiff misnamed the defendant as University of Rochester Medical Center doing business
as Highland Hospital and Emergency OB/GYN Physicians. Corporate Disclosure Statement, Feb. 28,
2018, ECF No. 7. The Court directs that the official caption of this case be amended by the Clerk to
conform to the caption above.
that in early November 2014 he called his primary care provider complaining of pain and

inflammation of his reproductive organs. Id. ¶ 21. He further alleges that he sought treatment

at Defendant’s hospital on November 9, 2014, through November 11, 2014, and suffered

discrimination in violation of the New York Human Rights Law (“NYHRL”) and the Patient

Protection and Affordable Care Act, codified at 42 U.S.C. § 18116 (2010) (“ACA”).

        Defendant now moves to dismiss the complaint as barred by the statute of limitations

for claims pursuant to the ACA and NYHRL, both of which are subject to a three-year limitations

period. By Defendant’s calculations, since the alleged acts forming the basis for Plaintiff’s

complaint occurred on November 9 through 11, 2014, Plaintiff should have filed his complaint

by November 11, 2017 (a Saturday). Federal Rule of Civil Procedure 6 gave Plaintiff until the

next business day, Monday, November 13, 2017, to timely file. However, he failed to do so

until Tuesday, November 14, 2017.

        Plaintiff, in his submission opposing Defendant’s motion to dismiss, states that he had

further complications because of the care received November 9–11, and that the hospital

readmitted2 him from November 29 through December 3, 2014, for “‘Post-Operative pain,

Constipation, Ileus,” which he attributes to Defendant’s “discriminatory actions.…” Pl.’s

Response to Motion to Dismiss Requesting Permission to File Amended Complaint (“Pl.’s

Resp.”) at 1, Mar. 20, 2018, ECF No. 8. Plaintiff also requests to add six paragraphs to his

complaint relative to the later admission to Strong Memorial Hospital. Those additional

allegations are:

        49. Smith had severe pain and discomfort for weeks following, and was having
        difficulty urinating and could not pass a bowel movement despite all attempts

        2 Defendant states, and Plaintiff’s additional allegation is, that he was admitted to a different
hospital: Strong Memorial Hospital. Reply Memorandum of Law in Further Support of Defendant’s
Motion to Dismiss and in Opposition to Plaintiff’s Motion to Amend His Complaint at 4 (“Def.’s Reply),
Apr. 4, 2018, ECF No. 9; Pl’s Proposed Amended Compl. ¶ 52.


                                                   2
       of stool softeners and recommendations by doctors.

       50. On November 28, 2014, Smith was unable to move with such severe pain
       and nausea. He laid in a chair in that condition the full day and night, unable to
       sleep.

       51. On November 29, 2014, Smith could hardly speak the words to his girlfriend
       to call 911, as he leaned forward and began to vomit numerous times. First,
       completely dry pills— numerous doses of them, followed by dry undigested food.
       This continued on, until Smith vomited his own fecal matter.

       52. The EMTs arrived and took Smith to University of Rochester Medical Center
       Strong Hospital, where he was admitted for “Post-Operative pain, Constipation,
       Ileus” until the date of December 3.

       53. After discharge, Smith required at home Nurse [sic] care.

       54. Smith has undergone nerve blocks and trigger point injections as post-
       operative pain management, in his abdomen, every 4 weeks since—with side
       effects and future unknown.

Proposed Amended Complaint ¶¶ 49–54 (Exhibit A), Mar. 20, 2018, ECF No. 8-2.

                                      STANDARD OF LAW
       The U.S. Supreme Court, in Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007), clarified

the standard courts are to apply to a 12(b)(6) motion:

       Federal Rule of Civil Procedure 8(a)(2) requires only a short and plain statement
       of the claim showing that the pleader is entitled to relief, in order to give the
       defendant fair notice of what the claim is and the grounds upon which it rests.
       While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need
       detailed factual allegations, a Plaintiff's obligation to provide the grounds of his
       entitlement to relief requires more than labels and conclusions, and a formulaic
       recitation of the elements of a cause of action will not do. Factual allegations
       must be enough to raise a right to relief above the speculative level, on the
       assumption that all the allegations in the complaint are true (even if doubtful
       in fact).

Id. at 1964-65 (citations and internal quotations omitted). See also, ATSI Communications,

Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007) (“To survive dismissal, the plaintiff

must provide the grounds upon which his claim rests through factual allegations sufficient >to

raise a right to relief above the speculative level.’”) (quoting Bell Atl. Corp. v. Twombly)

(footnote omitted); Iqbal v. Hasty, 490 F.3d 143 (2d Cir. 2007) (Indicating that Bell Atl. Corp.


                                                3
v. Twombly adopted Aa flexible >plausibility standard,= which obliges a pleader to amplify a

claim with some factual allegations in those contexts where such amplification is needed to

render the claim plausible[,]@ as opposed to merely conceivable.)

       When applying this standard, a district court must accept the allegations contained in

the complaint as true and draw all reasonable inferences in favor of the nonmoving party.

Burnette v. Carothers, 192 F.3d 52, 56 (1999), cert. denied, 531 U.S. 1052 (2000). Further,

the Court must read the allegations in a pro se complaint broadly and construe it to Araise the

strongest arguments that they suggest.@ McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir.

1999) (internal quotation marks omitted).

       On the other hand, A[c]onclusory allegations of the legal status of the defendants= acts

need not be accepted as true for the purposes of ruling on a motion to dismiss.@ Hirsch v.

Arthur Andersen & Co., 72 F.3d 1085, 1092 (2d Cir. 1995)(citing In re American Express Co.

Shareholder Litig., 39 F.3d 395, 400-01 n. 3 (2d Cir.1994)). As the Supreme Court clarified

in Ashcroft v. Iqbal, 556 U.S. 662 (2009):

       Threadbare recitals of the elements of a cause of action, supported by mere
       conclusory statements, do not suffice. Id., at 555, (Although for the purposes
       of a motion to dismiss we must take all of the factual allegations in the
       complaint as true, we Aare not bound to accept as true a legal conclusion
       couched as a factual allegation@ (internal quotation marks omitted)). Rule 8
       marks a notable and generous departure from the hyper-technical,
       code-pleading regime of a prior era, but it does not unlock the doors of discovery
       for a plaintiff armed with nothing more than conclusions. Second, only a
       complaint that states a plausible claim for relief survives a motion to dismiss.
       Id., at 556. Determining whether a complaint states a plausible claim for relief
       will, as the Court of Appeals observed, be a context-specific task that requires
       the reviewing court to draw on its judicial experience and common sense. 490
       F.3d at 157-158. But where the well-pleaded facts do not permit the court to
       infer more than the mere possibility of misconduct, the complaint has
       allegedCbut it has not Ashow[n]@CAthat the pleader is entitled to relief.@ Fed.
       Rule Civ. Proc. 8(a)(2).

Iqbal, 556 U.S. at 678B79 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)).



                                               4
       A “court should freely give leave when justice so requires.” Fed. R. Civ. P. 15. However,

“A court may deny a motion to amend if the amendment would be futile. Foman v. Davis, 371

U.S. 178, 182 (1962).

                                           ANALYSIS
Motion to Dismiss
       In its Decision and Order granting Plaintiff permission to proceed in forma pauperis

and screening the original complaint pursuant to 28 U.S.C. § 1915A, the Court found that the

ACA prohibits exclusion of an individual from “the benefits of, or [to] be subjected to

discrimination under, any health program or activity” if it is receiving Federal financial

assistance. The statute specifically refers to discrimination pursuant to title VI of the Civil

Rights Act of 1964, title IX of the Education Amendments of 1972, the Age Discrimination Act

of 1975, and section 504 of the Rehabilitation Act of 1973. After reviewing these Acts, the

Court determined that the only applicable one would be title IX of the Educations Amendments

of 1972. See Prescott v. Rady Children’s Hospital—San Diego. No. 16-cv-02408-BTM-JMA,

2017 WL 4310756 (S.D. Calif. Sept. 27, 2017) (holding that by extension Title IX is the basis

for transgender identity sex discrimination).

       Setting aside for another day the question of whether this Circuit recognizes a cause

of action under the ACA for transgender identity discrimination, the Court focuses on the issue

Defendant raises—the statute of limitations. Title IX does not contain a limitations period, so

the Second Circuit has borrowed the limitations period from the state for a closely analogous

action, one for personal injury. In New York, the limitations period for a personal injury action

is three years. N.Y. C.P.L.R. § 214(5) (Consol. 1996). Therefore, the limitations period for a




                                                5
Title IX action is also three years in New York. Curto v. Edmundson, 392 F.3d 502, 504 (2d

Cir. 2004).3

       Turning to the NYHRL, N.Y. Exec. L. § 296(2) (Consl. 2018), Defendant points out that

the New York legislature amended the regulations promulgated pursuant to § 292 to explicitly

protect transgender individuals. N.Y. Comp. Codes R. & Regs., tit. 9, § 466.13(b)(2), (c)(1)

(2016). Defendant argues that since the NYHRL did not incorporate transgender

discrimination into the regulations until 2016, and the regulation did not specifically make it

retroactive to 2014, Plaintiff has not stated a cause of action under the NYHRL. Further,

Defendant contends that the limitations period for a NYHRL claim is three years. N.Y. C.P.L.R.

§ 214(2) (Consl. 1996); Odom v. Doar, 497 F. App’x 88, 89 (2d Cir. 2012) (“because Odom

did not file his federal complaint until January 2011, his claims brought under the New York

State Human Rights Law … which ha[s] a three-year statute of limitations, [is] also time-

barred.”).

Motion to Amend
       Defendant opposes Plaintiff’s motion to amend as futile. It contends that Plaintiff has

conceded his original ACA and NYHRL claims are barred, and that Plaintiff’s additional factual

allegations pertain to a different hospital, and allege a medical malpractice claim, which is

also barred. Further, Defendant argues that the Court has no jurisdiction over a medical

malpractice claim. Def.’s Reply at 4.




       3    Plaintiff has not raised the issue of whether the four-year federal “catchall” statute of
limitations applies. Even if he had, however, the holding in Jones v. R.R. Donnelley & Sons Co., 541
U.S. 369, 382 (2004) (“We conclude that a cause of action ‘aris[es] under an Act of Congress enacted’
after December 1, 1990—and therefore is governed by § 1658’s 4-year statute of limitations—if the
plaintiff’s claim against the defendant was made possible by a post-1990 enactment.”), forecloses
that possibility. Title IX was enacted on June 23, 1972 by P.L. 92-318.


                                                 6
       Defendant raises the question of whether the “continuing violation doctrine” could act

to save Plaintiff’s discrimination claim. The continuing violation doctrine might arise if a

plaintiff has endured a “continuous practice and policy of discrimination.” In which case “the

commencement of the statute of limitations period may be delayed until the last

discriminatory act in furtherance of it.” Fitzgerald v. Henderson, 251 F.3d 345, 359 (2d Cir.

2001) (citing Gomes v. Avco Corp., 964 F.2d 1330, 1333 (2d Cir. 1992) (quoting Miller v.

International Telephone & Telegraph Corp., 755 F.2d 20, 25 (2d Cir.), cert. denied, 474 U.S.

851 (1985)). The doctrine, however, would not be applicable in a situation involving individual

instances of discrimination isolated in time from one another.

       Here, Plaintiff alleges discrimination by Defendant from November 9 through 11, then

additional damages suffered causing admission to Strong Memorial Hospital November 29

through December 3, all in 2014. The second hospital admission to a non-party hospital does

not show an ongoing policy of discrimination by Defendant. Thus, Plaintiff’s additional

allegations do not amount to a continuing violation.

       Defendant is correct that Plaintiff has not plead a medical malpractice cause of action.

Even if the Court were to construe his proposed amended complaint as raising one, however,

the Court would be without jurisdiction to adjudicate it. “[F]ederal courts are courts of limited

jurisdiction.” Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 374 (1978). They “possess

only that power authorized by Constitution and statute, which is not to be expanded upon by

judicial decree.” Kokkonen v. Guardian Life Insurance Co. of America, 511 U.S. 375, 377

(1994). “It is to be presumed that a cause lies outside [federal courts'] limited jurisdiction….”

Id. Nothing in Chapter 85 of Title 28 would confer jurisdiction on this Court to hear a medical

malpractice claim based on the allegations in the proposed amended complaint.




                                               7
       Additionally, as Defendants have argued, the statute of limitations for a medical

malpractice claim in New York is two years and six months from the date of accrual. N.Y.

C.P.L.R. 214-a (Consl. 2018). Even if the Court were to assume the accrual date is the date of

Plaintiff’s discharge from Strong Memorial Hospital, December 3, 2014, the limitations period

expired on June 13, 2017, which is 154 days before Plaintiff filed his original complaint.

                                        CONCLUSION
       For the reasons stated above, the Court denies Plaintiff’s motion to amend, ECF No. 8,

as futile, and grants Defendant’s motion to dismiss, ECF No. 5. The Clerk will enter judgment

for Defendant and close this case.

IT IS SO ORDERED.

DATED:        October 1, 2018
              Rochester, New York

                                                   /s/ Charles J. Siragusa
                                                   CHARLES J. SIRAGUSA
                                                   United States District Judge




                                              8
